Citation Nr: 1455501	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)  in Columbia, South Carolina.


FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection for a left foot disability and the Veteran did not perfect a timely appeal of that decision.

2.  The evidence pertaining to the Veteran's left foot disability since the February 2005 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left foot disability is not etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for a left foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decision is new and material and the claims for service connection for a left foot disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that VA fulfilled the duty to notify in June 2009, January 2011, and February 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service medical records, post-service treatment records, and the Veteran's statements.

VA provided the Veteran with an examination and opinion in December 2009.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by a physician who reviewed the Veteran's claims file.  Therefore, the Veteran was provided an adequate examination.  

The Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied the duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

New and Material Evidence

The Veteran filed a request to reopen a claim of entitlement to service connection for a left foot disability in May 2009.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A February 2005 rating decision denied service connection for a left foot disability.  The Veteran did not file a timely notice of disagreement or submit material evidence within one year of that decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

At the time of the last final February 2005 denial, evidence of record included service medical records and VA treatment records.  The claim for left foot pain was denied as not related to service and no current left foot disability shown.

Since the February 2005 denial, the evidence added includes the Veteran's statements, VA treatment records, and a VA examination.  That evidence includes a finding of a soft tissue problem in the Veteran's left foot or plantar fasciitis.  Because that might constitute a current disability, the Board finds that new evidence addresses and element that was the basis for the previous denial of the claim and is therefore material.

Based on a review of the new evidence, the Board finds that new and material evidence has been received, and the claim for service connection for a left foot disability is reopened.  Because the RO considered the claim as a reopened claim, the Board finds no prejudice in considering the reopened claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a) and therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the reasonable doubt is resolved in favor of the claimant.

The Veteran asserts that he has a left foot disability as a result of an injury he sustained to his left foot during his active duty service.

A review of the service medical records shows that the Veteran received treatment for a left foot injury in August 1979.  The diagnosis was a contusion.

A review of post-service VA treatment records shows complaints of left foot pain beginning in November 2004.  The Veteran reported that he had injured his left foot in service and that the pain then went away for a "long time."  He reported that the pain returned two to three months prior to the treatment.

The Board notes that the Veteran's own statements in the course of treatment provide highly probative evidence against the claim.

In a December 2009 VA examination, the Veteran reported that he injured his foot in service and he began to have pain again while working as a security officer and standing for long periods of time in 2005.  After a physical examination, including x-rays, the examiner diagnosed left foot plantar fasciitis.  The examiner opined that it was less likely as not that current left plantar fasciitis was related to the injury incurred while in service to the left foot as there was no evidence for chronic left foot complaints connecting the years 1979 to 2005.  The examiner discussed the Veteran's in-service injury in detail and the Veteran's current diagnosis.

The Board finds that medical opinion provides highly probative evidence against the claim.

The only link between the Veteran's in-service injury and his current diagnosis is the Veteran's own testimony.  Although the Veteran may sincerely believe that his disability is related to his active duty service, the issue of whether the Veteran's disability is a result of an in-service injury is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  While acknowledging that the Veteran is competent to report symptoms such as foot pain, the Veteran is not competent to testify with regard to the nature and etiology of any foot disability.  The diagnosis of a foot disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2001); Routen v. Brown, 10 Vet. App. 183 (1997).  

The Board reiterates that the Veteran reported that the onset of the current pain was approximately 25 years after the in-service injury.  This provides highly probative evidence against the claim.  In addition, the Veteran stated that the left foot pain was not present for a long time after service, which is probative evidence against a finding of a continuity of symptomatology.

The most persuasive evidence of record, the VA examination, shows that it is less likely that the Veteran's current foot disability is the result of the in-service injury.  The Veteran has not submitted any competent evidence to the contrary.  Without any other medical evidence showing a nexus between the Veteran's current disability and his in-service injury, service connection for a left foot disability must be denied.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left foot disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left foot disability is reopened.

Entitlement to service connection for a left foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


